Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a terminal device” in claim 1, “a display unit” in claim 1, “a server communication unit” in claim 5, “a server controller” in claim 5, “a terminal communication unit” in claim 6, and “a terminal controller” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
     “The terminal device” in claim 1 is read as the item 3 shown in Fig.1 (paragraph 38), “a display unit” in claim 1 is read as the item 32 shown in Fig.1 (paragraph 38), “a server communication unit” in claim 5 is read as the item 21 shown in Fig.1 (paragraph 36), “a server controller” in claim 5 is read as  the item 22 shown in Fig.1 (paragraph 36), “a terminal communication unit” in claim 6 is read as the item 31 shown in Fig.1 (paragraph 39), and “a terminal controller” in claim 6 is read as the item 34 shown in Fig.1 (paragraph 42).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata’946 (US 2012/0062946), and further in view of Hattori’930 (US 2014/0327930).
     With respect to claim 1, Kitagata’946 teaches a device management system (Fig.1) comprising: 
     a server (Fig.1, item 104); and 
     a terminal device (Fig.1, items 101, 102 and 103) including a display unit (Fig.2, item 206), wherein 
     the server receives first operating information from a device to be managed (Fig.12, step S1102 and paragraph 86), 
     the terminal device (Fig.1, items 101, 102 and 103) displays, 
     on the display unit, first screen information based on the first operating information (paragraph 69), and 
     in response to an operation based on the first screen information, requests the server to acquire information (Fig.12, step S1106-S1108), 
     the terminal device 
    displays, on the display unit, second screen information based on the second operating 42 information received by the server (Fig.12, step S1106-S1108).  

     Hattori’930 teaches the server according to the request from the terminal device, provides a demand for second operating information to the device [when the item 404 shown in Fig.4, the client PC (Fig.3, item 200) requests the server (Fig.3, item 300) for the status of the MFP (the device) and then the server (Fig.3, item 300) obtains the status information from the MFP (paragraph 49-50)].
     receives the second operating information transmitted by the device in response to the demand [when the item 404 shown in Fig.4, the client PC (Fig.3, item 200) requests the server (Fig.3, item 300) for the status of the MFP (the device) and then the server (Fig.3, item 300) obtains the status information from the MFP (paragraph 49-50)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitagata’946 according to the teaching Hattori’930 to enable the printer server (Fig.1, item 104 in Kitagata’946) to receive the printer’s updated status request from the client terminal (Fig.1, items 101, 102 and 103 in Kitagata’946) when “ACQUIRE STATUS” (Fig.6E, item 1501 in Kitagata’946) is being activated because this will allow the client terminal to obtains the printer’s updated status information more effectively.
     With respect to claim 2, which further limits claim 1, Kitagata’946 teaches wherein the terminal device displays first screen information in which respective pieces of the first operating information transmitted by a plurality of the devices are displayed as a list of the devices (Fig.6D and Fig.6E).

     Hattori’930 teaches provides, to the server, a request for the second operating information of the device selected by using the first screen information [when the item 404 shown in Fig.4, the client PC (Fig.3, item 200) requests the server (Fig.3, item 300) for the status of the MFP (the device) and then the server (Fig.3, item 300) obtains the status information from the MFP (paragraph 49-50)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitagata’946 according to the teaching Hattori’930 to enable the printer server (Fig.1, item 104 in Kitagata’946) to receive the printer’s updated status request from the client terminal (Fig.1, items 101, 102 and 103 in Kitagata’946) to generate a updated screen when “ACQUIRE STATUS” (Fig.6E, item 1501 in Kitagata’946) is being activated (provides, to the server, a request for the second operating information of the device selected by using the first screen information) because this will allow the client terminal to obtains the printer’s updated status information more effectively.
     With respect to claim 3, which further limits claim 1, Kitagata’946 teaches wherein the first operating information is transmitted at a first timing from the device to the server (Fig.8, step S704), and the second operating information is transmitted from the device to the server at a second timing in response to the demand transmitted by the server (Fig.8, step S706).  
     With respect to claim 4, which further limits claim 1, Kitagata’946 teaches wherein the first operating information and the second operating information include information 
     Kitagata’946 does not teach the second operating information includes information of a type that is not included in the first operating information, and/or information more detailed than the first operating information.  
     Hattori’930 teaches that when the item 404 shown in Fig.4, the client PC (Fig.3, item 200) requests the server (Fig.3, item 300) for the status of the MFP (the device) and then the server (Fig.3, item 300) obtains the status information from the MFP (paragraph 49-50).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitagata’946 according to the teaching Hattori’930 to enable the printer server (Fig.1, item 104 in Kitagata’946) to receive the printer’s updated status request from the client terminal (Fig.1, items 101, 102 and 103 in Kitagata’946) to generate a updated screen when “ACQUIRE STATUS” (Fig.6E, item 1501 in Kitagata’946) is being activated such that the updated screen includes the printer’s status information which is not included in the current screen (the second operating information includes information of a type that is not included in the first operating information, and/or information more detailed than the first operating information) because this will allow the updated printer’s status information to be provided more effectively.
     With respect to claim 5, Kitagata’946 teaches a server (Fig.1, item 104) comprising: 

     a server controller (Fig.2, item 202), wherein the server controller receives first operating information from the device (Fig.12, steps S1102), 
     transmits, to the terminal device, information for the terminal device to display first screen information based on the first operating information (Fig.12, step S1104), 
     and transmits, to the terminal device, information for 44 the terminal device to display second screen information based on the second operating information (Fig.12, step S1106-S1108).  
     Kitagata’946 does not teach receives a request for acquiring information transmitted by the terminal device in response to an operation based on the first screen information, according to the request from the terminal device, provides a demand for second operating information to the device, receives the second operating information transmitted by the device in response to the demand.
     Hattori’930 teaches receives a request for acquiring information transmitted by the terminal device in response to an operation based on the first screen information, according to the request from the terminal device [when the item 404 shown in Fig.4, the client PC (Fig.3, item 200) requests the server (Fig.3, item 300) for the status of the MFP (the device) and then the server (Fig.3, item 300) obtains the status information from the MFP (paragraph 49-50)].
     provides a demand for second operating information to the device, receives the second operating information transmitted by the device in response to the demand 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitagata’946 according to the teaching Hattori’930 to enable the printer server (Fig.1, item 104 in Kitagata’946) to receive the printer’s updated status request from the client terminal (Fig.1, items 101, 102 and 103 in Kitagata’946) when “ACQUIRE STATUS” (Fig.6E, item 1501 in Kitagata’946) is being activated because this will allow the client terminal to obtains the printer’s updated status information more effectively.
     With respect to claim 6, Kitagata’946 teaches management apparatus (Fig.1, items 101, 102 and 103), comprising: 
     a display unit (Fig.2, item 206); 
     a terminal communication (Fig.2, item 200) unit that communicates with a server (Fig.1, item 104) (Fig.1); and 
     a terminal controller (Fig.2, item 202), 
     wherein the terminal controller displays, on the display unit, first screen information based on first operating information received by the server from a device to be managed (Fig.12, step S1104, Fig.6D and Fig.6E), 
     Kitagata’946 does not teach in response to an operation based on the first screen information, requests the server to acquire information, and displays, on the display unit, second screen information based on second operating information transmitted to the server by the device according to the request.  

     and displays, on the display unit, second screen information based on second operating information transmitted to the server by the device according to the request [when the item 404 shown in Fig.4, the client PC (Fig.3, item 200) requests the server (Fig.3, item 300) for the status of the MFP (the device) and then the server (Fig.3, item 300) obtains the status information from the MFP to be displayed on the client PC (paragraph 49-50)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kitagata’946 according to the teaching Hattori’930 to enable the printer server (Fig.1, item 104 in Kitagata’946) to receive the printer’s updated status request from the client terminal (Fig.1, items 101, 102 and 103 in Kitagata’946) when “ACQUIRE STATUS” (Fig.6E, item 1501 in Kitagata’946) is being activated because this will allow the client terminal to obtains the printer’s updated status information more effectively.
     With respect to claim 7, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 7 claim how the image forming apparatus of claim 6 to execute to generate associating information to associate the terminal identifier and the user identifier.  Claim 7 is obvious in view of Kitagata’946 and Hattori’930 because the claimed combination operates at the same manner as 
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Suzuki’294 (US 2018/0032294) discloses a non-transitory computer-readable recording medium storing computer-readable instructions which causes an information processing terminal to transmit first request information requesting an image processing apparatus to transmit first information, receive the first information, as a response to the first request information, from the image processing apparatus, determine whether a set value of the received first information is the first value or the second value. When the first information is set to the first value, the instructions further cause the information processing terminal to transmit second request information requesting the image processing apparatus to transmit the second information, and receive the second information, as a response to the second request information, from the image processing apparatus.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674